 1
     CHRIS ZHEN (State Bar No. 275575)
 2   chris.zhen@zhenlawfirm.com
 3   HOGAN GANSCHOW (State Bar No. 256137)
     hogan.ganschow@zhenlawfirm.com
 4   ZHEN LAW FIRM
     5670 Wilshire Blvd #1800
 5   Los Angeles, CA 90036
 6   Telephone: (213) 935-0715

 7   Attorneys for Plaintiff
     OptraHealth, Inc.
 8

 9
                               IN THE UNITED STATES DISTRICT COURT
10
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13   OPTRAHEALTH, INC.,                           Case No.: 3:20-cv-8096
14                  Plaintiff,
15
     vs.                                          CERTIFICATE OF INTERESTED
                                                  ENTITIES OR PERSONS
16
     BOTSCREW, INC.,
17
                    Defendant.
18

19

20

21

22

23

24

25

26

27

28                                              -1-
     CERTIFICATE OF INTERESTED ENTITIES OR PERSONS                CASE NO.: 3:20-CV-8096
 1          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the
 2
     named parties, there is no such interest to report. Signature, Attorney of Record.
 3

 4
                                                           Respectfully Submitted,
 5

 6   Dated: November 17, 2020                              ZHEN LAW FIRM

 7

 8                                                         By: /s/ Chris J. Zhen______________
 9                                                         Chris J. Zhen (State Bar No. 275575)
                                                           Hogan Ganschow (State Bar No. 256137)
10                                                         ZHEN LAW FIRM
                                                           5670 Wilshire Blvd #1800
11                                                         Los Angeles, CA 90036
12                                                         Telephone: (213) 935-0715
                                                           chris.zhen@zhenlawfirm.com
13                                                         hogan.ganschow@zhenlawfirm.com
14                                                         Attorneys for Plaintiff, OptraHealth, Inc.
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   -2-
     CERTIFICATE OF INTERESTED ENTITIES OR PERSONS                        CASE NO.: 3:20-CV-8096
